210 Ga. 358 (1954)
80 S.E.2d 167
WRIGHT, Executor, et al.
v.
MAYOR &c. OF AMERICUS et al.
18437.
Supreme Court of Georgia.
Argued January 11, 1954.
Decided February 9, 1954.
Everett & Everett, Fort & Fort, for plaintiffs in error.
Dykes, Dykes & Marshall, H. B. Williams, contra.
CANDLER, Justice.
In this case the trial judge refused to grant a temporary injunction, and the exception is to that judgment only. The original plaintiffs and the intervenors sought an injunction to prevent the construction of a private driveway across a described strip of land fifteen feet wide, title for the land being in dispute between the parties. From the evidence the parties introduced on the interlocutory hearing, it appears without any conflict that the driveway complained of had been completely constructed before this litigation was filed. This being true, refusal to grant the interlocutory injunctive relief sought was not error. Code § 55-110; Georgia Pacific Ry. v. Mayor &c. of Douglasville, 75 Ga. 828; Bigham v. Yundt, 158 Ga. 600 (2) (123 S.E. 870); Shurley v. Black, 156 Ga. 683 (2) (119 S.E. 618); Reid v. McRae, 190 Ga. 323 (2) (9 S.E.2d 176); Blackwell v. Farrar, 209 Ga. 420 (73 S.E.2d 203).
Judgment affirmed. All the Justices concur.